T604.682.3701 F 604.682.3600 Suite 400, 455 Granville Street Vancouver, BC V6C 1T1 info@coralgold.com www.coralgold.com May 6, Trading Symbols: TSX Venture – CLH US;OTC.BB – CLHRF Berlin and Frankfurt – GV8 CORAL SET TO COMMENCE DRILLING IN NEVADA Coral Gold Resources Ltd. (the “Company”) announces that SRK Consulting (US) Inc., the Company’s environmental compliance and permitting consultants, have submitted an amended Plan of Operations (PoO) to the US Bureau of Land Management (BLM) and the Nevada Department of Environmental Protection (NDEP). This 121 page amendment to the PoO when approved by the BLM and NDEP will permit Coral to drill 36 core holes and 22 Reverse Circulation (RC) holes on the Gold Pan, Porphyry, Altenburg Hill and Triplet Gulch Zones at the company’s Robertson Property in Crescent Valley, Nevada. The 36 core holes will allow comparison of assays from core with previous reverse circulation holes.They will also provide material for column leach tests (to establish leachability of the zones) and also specific gravity tests to accurately determine potentially mineable tonnages. In addition Coral will drill a further 10 RC holes in the zone between Porphyry and Altenburg Hill in an effort to determine continuity between the zones.Coral will also drill 12 RC holes on the Triplet Gulch Zone. The 36 core holes will be drilled by Major Drilling and the RC Holes by Lang Division of Boart Longyear.The program will be directed by Bob McCusker, qualified person as defined by N143-101.The metallurgical test program will be directed by Jasman Yee, Coral’s metallurgical consultant, qualified person as defined by N143-101. Beacon Hill Consultants (1988) Ltd. are currently updating the geostatistical computer block model by incorporating results from the 2008 reverse circulation drilling.The program of drilling and metallurgical test work planned for 2010 has been designed in consultation with Beacon Hill and is intended to increase confidence and develop greater continuity and potentially move part of the current inferred resource of 87 million tons grading 0.017 oz Au/ton (0.583 g/t) at a cut-off grade of 0.0106 opt for a total approximately 1.5 million ounces at Gold Pan, Porphyry and Altenburg Hill into the measured and indicated categories. This resource of 87 million tons grading 0.017 opt (0.583 g/t) at a cut-off of 0.0106 opt is calculated from the shallow depth resources outlined in the October 9, 2009 news release, as follows:- 1 Summary of selected near-surface inferred resources at the Robertson
